FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 JOSE ALFREDO RODRIGUEZ-JIMENEZ,                       No. 21-70064
                       Petitioner,
                                                        Agency No.
                       v.                              A204-822-401

 MERRICK B. GARLAND, Attorney
 General,                                                OPINION
                      Respondent.

           On Petition for Review of an Order of the
               Board of Immigration Appeals

                 Submitted November 16, 2021 *
                       Phoenix, Arizona

                     Filed December 21, 2021

    Before: Ronald Lee Gilman, ** Daniel A. Bress, and
           Lawrence VanDyke, Circuit Judges.

                    Opinion by Judge VanDyke



    *
      The parties jointly moved to submit this case on the briefs without
oral argument, which was granted.
     **
        The Honorable Ronald Lee Gilman, United States Circuit Judge
for the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
2              RODRIGUEZ-JIMENEZ V. GARLAND

                          SUMMARY ***


                           Immigration

    Denying Jose Alfredo Rodriguez-Jimenez’s petition for
review of a decision of the Board of Immigration Appeals,
the panel held that (1) the Board and the Immigration Judge
(collectively, agency) sufficiently considered Rodriguez-
Jimenez’s claim for deferral of removal under the
Convention Against Torture and provided an adequate
rationale for rejecting that claim; and (2) because substantial
evidence supported the denial of CAT protection,
Rodriguez-Jimenez failed to establish that any alleged due
process violation caused him prejudice.

    Rodriguez-Jimenez claimed that the Board did not
sufficiently consider the evidence relevant to his claim of
future torture. Reviewing both the BIA’s and IJ’s decisions,
the panel concluded that the record demonstrated that the
agency considered the relevant evidence and announced its
decisions in terms sufficient to enable a reviewing court to
perceive that the agency had heard and thought and not
merely reacted to Rodriguez-Jimenez’s claims. The panel
wrote that this is all that is required; the agency need not
provide a detailed explanation of every argument or piece of
evidence in its decision.

    Rodriguez-Jimenez next argued that the Board violated
his right to due process by not providing him an opportunity
to provide additional corroborating evidence or explain his
testimonial inconsistencies. The panel concluded that this

    ***
        This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
            RODRIGUEZ-JIMENEZ V. GARLAND                  3

claim failed for lack of prejudice because substantial
evidence supported the Board’s rejection of his CAT claim,
irrespective of any testimonial inconsistencies. The panel
explained that although Rodriguez-Jimenez argued that
some local police have acquiesced to threats of narco-
trafficking violence, he failed to provide any evidence
beyond his own personal speculation that he would face such
acquiescence—particularly since he did not dispute that the
police responded to the incidents that form the basis of his
claim for relief.



                       COUNSEL

Michael Franquinha, Aguirre Law Group LLP, Mesa,
Arizona, for Petitioner.

Brian Boynton, Acting Assistant Attorney General; John S.
Hogan, Assistant Director; Rebecca Hoffberg Phillips, Trial
Attorney; Office of Immigration Litigation, Civil Division,
United States Department of Justice, Washington, D.C.; for
Respondent.
4            RODRIGUEZ-JIMENEZ V. GARLAND

                          OPINION

VANDYKE, Circuit Judge:

    In this case, Jose Alfredo Rodriguez-Jimenez claims that
the Board of Immigration Appeals (BIA) (1) did not
sufficiently consider the evidence relevant to his claim of
future torture, and (2) denied him due process by not
providing him an opportunity to explain his testimonial
inconsistencies. But the record shows that the BIA and the
Immigration Judge (collectively, the agency) considered the
relevant evidence and “announce[d] its decision in terms
sufficient to enable a reviewing court to perceive that it has
heard and thought and not merely reacted” to Rodriguez-
Jimenez’s claims. Najmabadi v. Holder, 597 F.3d 983, 990
(9th Cir. 2010) (citation omitted). This is all that is required;
the agency need not provide a detailed explanation of every
argument or piece of evidence in its decision. And
Rodriguez-Jimenez’s due process claim fails for lack of
prejudice because substantial evidence supports the BIA’s
rejection of his CAT claim, irrespective of any testimonial
inconsistencies. We therefore deny Rodriguez-Jimenez’s
petition.

                      BACKGROUND

I. Removal Proceedings

    In February 2015, Rodriguez-Jimenez pled guilty to
unlawful flight/eluding police and driving under the
influence. A month later, the Department of Homeland
Security (DHS) commenced removal proceedings. In the
midst of his removal proceedings, Rodriguez-Jimenez pled
guilty to two other criminal offenses: solicitation to commit
forgery and possession of drug paraphernalia. Because of
his criminal history, Rodriguez-Jimenez’s sole basis for
              RODRIGUEZ-JIMENEZ V. GARLAND                       5

relief raised before the agency was deferral of removal under
the Convention Against Torture (CAT).

      In his application, Rodriguez-Jimenez expressed
concern about returning to Mexico, and specifically his
hometown of Altar, Sonora, because of problems that his
cousin’s family experienced in 2012. He wrote that “my
cousin Mario Rodriguez . . . . informed me that [“hit men”
for the cartel, or “sicarios”] had . . . . in January of 2012 . . .
entered [Mario’s] home and pointed their guns at his wife
. . . and their children demanding from them that they turn
my cousin over to them.” Rodriguez-Jimenez wrote that
Mario was not home at the time, and that his family left for
the United States shortly thereafter—and again noted that the
incident occurred in 2012. Rodriguez-Jimenez also wrote
that another relative was kidnapped, and that the body was
found cut up in pieces.

     Rodriguez-Jimenez later testified before the Immigration
Judge (IJ) in November of 2018. He began by swearing that
all the information in his application was true and correct to
the best of his knowledge. During his testimony, Rodriguez-
Jimenez stated that some of his aunts, uncles, and cousins
still lived in Altar, Sonora—the same place where the
sicarios harassed Mario’s family. Rodriguez-Jimenez didn’t
claim that the sicarios had harassed any other family
members still living in Altar.

    He then relayed his story about Mario’s encounter with
the sicarios. But he said he had forgotten Mario’s last name
and the names of most of Mario’s three children, even
though he had seen them in the past six months. He guessed
that Mario’s oldest child was about eight years old.
Rodriguez-Jimenez also conceded that he knew of Mario’s
incident with the sicarios only indirectly through family
members, and not through Mario himself—contrary to what
6             RODRIGUEZ-JIMENEZ V. GARLAND

he previously stated in his application. To clarify that
Rodriguez-Jimenez lacked any direct knowledge of the
incident upon which he predicated his claim for relief, the IJ
asked Rodriguez-Jimenez to confirm his lack of direct
knowledge at least six times—which Rodriguez-Jimenez
did, each time he was asked. When asked why Mario, as one
of the persons who the sicarios harassed, was not present to
testify about the incident, Rodriguez-Jimenez claimed that
he didn’t know. But he guessed that Mario was scared, since
Rodriguez-Jimenez had earlier conceded that Mario resided
in the United States illegally. The IJ concluded, “[s]o, all
you know is what somebody told you that they heard from
somebody else.” Rodriguez-Jimenez agreed. “This is
hearsay on top of hearsay,” the IJ observed.

    Rodriguez-Jimenez further conceded that he had never
encountered the sicarios personally, that no Mexican
government official had ever threatened him, that he had
never been tortured, and that he had not returned to Mexico
in over twenty years. Even Rodriguez-Jimenez’s counsel
ultimately conceded that Rodriguez-Jimenez “only has
secondhand information from his mother.” The IJ asked if
there was anything else, and Rodriguez-Jimenez’s counsel
responded in the negative.

    Rodriguez-Jimenez’s mother then testified. She stated
that she, her husband, and Rodriguez-Jimenez left Mexico in
1995 “[b]ecause there was no work, and [they] decided to
seek a better future for [Rodriguez-Jimenez].” Regarding
the sicario’s attempt to recruit Mario, she testified that it took
place approximately 10 years ago, and that she knew of it
only through Mario’s wife. That meant the incident occurred
around 2008—four years earlier than when Rodriguez-
Jimenez, in his application, said it happened. She also
testified that the police took a report, but that she wasn’t
             RODRIGUEZ-JIMENEZ V. GARLAND                  7

aware if Mario’s family identified the sicarios. A week after
Mario’s family filed the report, they left Mexico.

    Rodriguez-Jimenez’s mother further noted that Mario
and his family now live in the United States, and that since
the incident, none of them has had any contact with the
sicarios. She also stated that Mario’s oldest child was
approximately 11 or 12. When the IJ pointed out that
Rodriguez-Jimenez had testified that Mario’s oldest child
was approximately 8, his mother stated that she wasn’t sure
of his age.

    Finally, Rodriguez-Jimenez’s mother relayed how the
sicarios targeted another relative, who went missing shortly
thereafter. She conceded that the police both investigated
the incident and told the family that they would inform them
of any developments in the investigation. She also explained
that a body was eventually found, but that it couldn’t be
identified as the missing relative’s—again, in contrast to
Rodriguez-Jimenez’s statements in his application, where he
wrote that the missing relative’s body was found. She
concluded her testimony by reiterating her fear that
Rodriguez-Jimenez would be the victim of a crime
“[b]ecause [of] the things happening . . . within the family,
and they want young men.”

    At the conclusion of the hearing, Rodriguez-Jimenez’s
counsel directed the IJ to country reports submitted in
support of Rodriguez-Jimenez’s application, arguing that the
sicarios’ harassment of young men occurs throughout
Mexico and that local police would commonly acquiesce to
drug-related violence. Upon the IJ’s request, Rodriguez-
Jimenez’s counsel also pointed the IJ to certain page
numbers of the country reports and proceeded to read a direct
quote from that report. The government countered that
Rodriguez-Jimenez’s cited country report “is still too vague.
8            RODRIGUEZ-JIMENEZ V. GARLAND

It’s not specific enough. It’s . . . [Rodriguez-Jimenez]’s
burden to show that the Government would . . . acquiescence
to torture in his case, specifically in his case. And frankly,
the facts just have not shown that.”

II. Agency Determinations

    In assessing Rodriguez-Jimenez’s application and
testimony, the IJ first acknowledged the numerous
documents in the record, including the country conditions
reports that Rodriguez-Jimenez submitted. The IJ then
discussed various inconsistencies between Rodriguez-
Jimenez’s application and his and his mother’s later
testimony—including whether Rodriguez-Jimenez heard
about the incident with Mario and the sicarios directly or
through others, and whether it occurred in 2008 or 2012.
The IJ also discussed Rodriguez-Jimenez’s mother’s
testimony and declaration, noting that even the mother’s
testimony provided conflicting evidence as to when the
incident with the sicarios occurred. The IJ further observed
that Rodriguez-Jimenez failed to provide any evidence
corroborating the incident.

    Regarding government acquiescence in any possible
future torture, the IJ concluded that Rodriguez-Jimenez’s
country conditions evidence was too speculative. The IJ
found that “there is insufficient evidence in the record to
establish that if [Rodriguez-Jimenez], who is 24 years old
and has lived practically his entire life in the United States,
would go back to Mexico, that he would be known to any
criminals.” “In fact, the majority of the information
presented today indicates that the criminals in Mexico
primarily look for young men to help them with their illegal
activities. That would put the entire population of men in
Mexico between the ages of 15 and 25 in danger . . . .” The
IJ therefore concluded that Rodriguez-Jimenez failed to
                RODRIGUEZ-JIMENEZ V. GARLAND                             9

meet his burden of establishing it was more likely than not
that he would be tortured with the acquiescence of Mexican
authorities, and denied his request for deferral of removal
under CAT.

    Rodriguez-Jimenez appealed to the BIA, and the BIA
dismissed his appeal. It first concluded that “[i]nsofar as the
[IJ] denied [Rodriguez-Jimenez]’s claim based upon a
negative credibility finding and lack of corroboration, the
decision cannot be affirmed.” It reasoned that the IJ did not
provide Rodriguez-Jimenez with notice and opportunity to
respond to perceived discrepancies and deficiencies in his
corroborating evidence.

    But the BIA upheld the IJ’s denial of deferral of removal
under CAT on the IJ’s “alternate grounds.” Citing specific
portions of the IJ’s decision, the BIA noted that Rodriguez-
Jimenez had no involvement with the cartel or its associates,
that Rodriguez-Jimenez was not claiming past torture, and
that the evidence he provided in support of future torture was
inconsistent and lacked corroboration. The BIA further
reasoned that Rodriguez-Jimenez’s claim ultimately rested
on speculation, which was insufficient to establish CAT
relief. It therefore concluded that the IJ’s rejection of the
CAT claim was “not clearly erroneous.” Rodriguez-Jimenez
now petitions for review of the agency’s decision. 1




    1
      The BIA also denied Rodriguez-Jimenez’s motion to remand for
consideration of voluntarily departure. But Rodriguez-Jimenez does not
challenge the BIA’s denial of that motion in his petition and has therefore
waived that claim. See Brown v. Rawson-Neal Psychiatric Hosp.,
840 F.3d 1146, 1148–49 (9th Cir. 2016).
10             RODRIGUEZ-JIMENEZ V. GARLAND

                   STANDARD OF REVIEW

    “Where, as here, the BIA reviewed the IJ’s . . . decision
for clear error and relied upon the IJ’s opinion as a statement
of reasons but did not merely provide a boilerplate opinion,
we look to the IJ’s oral decision as a guide to what lay behind
the BIA’s conclusion.” Lai v. Holder, 773 F.3d 966, 970
(9th Cir. 2014) (citation and internal quotation marks
omitted). 2 “In so doing, we review . . . the reasons explicitly
identified by the BIA, and then examine the reasoning
articulated in the IJ’s oral decision in support of those
reasons.” Id. “Thus, we refer to the Board and IJ
collectively as ‘the agency.’” Medina-Lara v. Holder,
771 F.3d 1106, 1111 (9th Cir. 2014).

    We review the agency’s factual determinations for
substantial evidence, which “requires . . . uphold[ing] the
[agency]’s determination unless the evidence compels a
contrary conclusion.” Sura v. Garland, 8 F.4th 1161, 1167
(9th Cir. 2021) (citation and internal quotation marks
omitted). “Due process claims are reviewed de novo.”
Mukulumbutu v. Barr, 977 F.3d 924, 925 (9th Cir. 2020).




     2
       Similarly, we have also held that “[w]here, as here, the BIA has
reviewed the IJ’s decision and incorporated portions of it as its own, we
treat the incorporated parts of the IJ’s decision as the BIA’s.” Molina-
Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir. 2002); see also Garcia-
Martinez v. Sessions, 886 F.3d 1291, 1293 (9th Cir. 2018) (“Where, as
here, the BIA agrees with the IJ’s reasoning, we review both decisions.”).
             RODRIGUEZ-JIMENEZ V. GARLAND                    11

                       DISCUSSION

I. The Agency Sufficiently Considered the Relevant
   Record Evidence.

    Relying heavily on Aguilar-Ramos v. Holder, 594 F.3d
701, 705 (9th Cir. 2010), Rodriguez-Jimenez first argues that
the agency erred by not “address[ing] in detail all evidence
of [the] record relevant to [his] claim”—particularly, his
mother’s testimony and evidence of country conditions. But
unlike in Aguilar-Ramos, the agency here considered this
evidence. See Andrade v. Lynch, 798 F.3d 1242, 1245 (9th
Cir. 2015) (per curiam) (“The BIA’s consideration of the
Country Report and other materials distinguishes the
Aguilar-Ramos line of authority, applicable to cases where
it did not give consideration to submitted materials.”);
Aguilar-Ramos, 594 F.3d at 705 (finding error where
“neither the IJ nor the BIA considered the Country Report in
denying Aguilar relief under CAT”).

    The agency’s consideration of the relevant record
evidence becomes clear when reviewing both the BIA’s and
the IJ’s decisions. See Lai, 773 F.3d at 970. In affirming the
IJ on clear-error review, the BIA explained that the
“evidence [Rodriguez-Jimenez] provided”—which in
context necessarily included his mother’s testimony—was
inconsistent and lacking in corroboration, and that
Rodriguez-Jimenez’s “claim ultimately rests on mere
speculation.”     The BIA’s referenced analysis of the
“evidence . . . provided” reveals that it did, in fact, consider
Rodriguez-Jimenez’s mother’s testimony. Cf. Larita-
Martinez v. INS, 220 F.3d 1092, 1096 (9th Cir. 2000)
(“[E]ven though the [BIA] did not explicitly mention the
supplemental evidence, it plainly stated that it reviewed the
record of proceedings. . . . [W]hen [it] stated that it reviewed
the record of proceedings, it explicitly meant that it reviewed
12           RODRIGUEZ-JIMENEZ V. GARLAND

the documents submitted in support of [the petitioner’s]
appeal . . . .” (internal quotation marks and alterations
omitted)). Indeed, earlier in its decision the BIA expressly
noted that “[c]orroborating testimony was presented by
[Rodriguez-Jimenez’s] mother.”

    The BIA also expressly cited the parts of the IJ’s decision
where the IJ explicitly discussed evidence of country
conditions and the mother’s testimony, further evincing the
agency’s consideration of relevant record evidence. See Lai,
773 F.3d at 970. In those portions cited by the BIA, the IJ
rejected Rodriguez-Jimenez’s torture-with-government-
acquiescence argument—where Rodriguez-Jimenez relied
on country reports—as overly speculative, given the lack of
evidence to establish that Rodriguez-Jimenez, who has lived
most of his life in the United States, would be known and
targeted by criminals in Mexico upon his return. The IJ also
concluded that his mother’s testimony undermined
Rodriguez-Jimenez’s claim that the sicarios killed another
relative since the body was never identified. Considering the
BIA’s and IJ’s decision together, as we must, the agency did
not fail to consider the relevant record evidence, including
country reports. Aguilar-Ramos is thus not applicable.

    Accepting that the agency considered the relevant record
evidence, the question becomes whether the agency
provided a sufficiently thorough and reasoned analysis in
support of its decision. But we have previously declined to
engage in the sort of exacting review that Rodriguez-
Jimenez now invites. Instead, we have held that “the BIA
does not have to write an exegesis on every contention.
What is required is merely that it consider the issues raised
and announce its decision in terms sufficient to enable a
reviewing court to perceive that it has heard and thought and
not merely reacted.” Najmabadi, 597 F.3d at 990 (citation
             RODRIGUEZ-JIMENEZ V. GARLAND                  13

and internal alterations omitted). A requirement that the
agency’s decision reflect that it “heard and thought” about
an issue, and “not merely reacted,” is not a high bar. See id.
And this deferential standard of review makes sense: in
assessing the substance of the agency’s decision, we cannot
reweigh the evidence, but instead are limited to determining
whether the evidence compels a contrary conclusion. See
Singh v. INS, 134 F.3d 962, 969 n.14 (9th Cir. 1998). Given
the agency’s express recognition and discussion of materials
in the record, “[t]he Board’s decisions and adoptions of IJ
rulings adequately convey the reasoning behind the denial of
the CAT claim.” Efe v. Ashcroft, 293 F.3d 899, 908 (5th Cir.
2002).

    Ultimately, Rodriguez-Jimenez’s argument essentially
amounts to a disagreement with the agency’s analysis. But
we cannot overturn the agency’s decision based on mere
disagreement. Aruta v. INS, 80 F.3d 1389, 1393 (9th Cir.
1996) (“[W]e do not reverse the BIA simply because we
disagree with its evaluation of the facts, but only if we
conclude that the BIA’s evaluation is not supported by
substantial evidence.” (citation and internal quotation marks
omitted)). Substantial evidence supports the agency’s denial
of CAT relief, and Rodriguez-Jimenez’s argument that the
agency provided insufficient reasoning fails.

II. Rodriguez-Jimenez Received Due Process.

    Rodriguez-Jimenez next argues that the BIA violated his
right to due process by (1) not remanding to the IJ so that
Rodriguez-Jimenez could explain the inconsistencies
between his application and testimony, and (2) erroneously
relying on those inconsistences and lack of corroboration in
denying him CAT relief, even though the BIA determined
that the IJ erred by failing to provide Rodriguez-Jimenez
with notice and opportunity to remedy those inconsistencies
14           RODRIGUEZ-JIMENEZ V. GARLAND

and lack of corroboration. “To prevail on a due process
challenge to deportation proceedings, [an alien] must show
error and substantial prejudice. A showing of prejudice is
essentially a demonstration that the alleged violation
affected the outcome of the proceedings; we will not simply
presume prejudice.” Larita-Martinez, 220 F.3d at 1095
(emphasis added and citation omitted).

    Rodriguez-Jimenez’s due process argument fails
because he does not show how any alleged error prejudiced
him. Nor does any prejudice exist, because the record does
not compel the conclusion that Rodriguez-Jimenez
demonstrated a greater than 50% chance of torture with the
acquiescence of the Mexican government, irrespective of
any testimonial inconsistencies or lack of corroboration. See
Barajas-Romero v. Lynch, 846 F.3d 351, 363 (9th Cir. 2017)
(“The alien must prove not only that torture will more likely
than not occur, but also that there is sufficient state action
involved in the torture.”). Rodriguez-Jimenez’s mother
conceded that the police responded and investigated the
alleged incidents with the sicarios. Rodriguez-Jimenez
appears impliedly to argue government acquiescence by
noting that Mexican police officers are “eager to serve” and
are “developing professionally,” but lack adequate
resources. But simply because law enforcement lacks
resources and are still developing professionally does not
mean that they are condoning or acquiescing in crimes that
they are making efforts to combat. Moreover, the country-
conditions evidence provided by Rodriguez-Jimenez shows
that the Mexican government is continuing to take steps
against crime: a 2017 Human Rights report discusses the
Mexican President signing legislation combating forced
disappearances, and the creation of specialized attorney
general’s offices at the state level for disappeared persons.
And a U.S. State Department Report notes that “[o]verall,
             RODRIGUEZ-JIMENEZ V. GARLAND                    15

the number of kidnapping in . . . Sonora is very small
compared to other cities in Mexico.” It further notes that “in
2015, Sonora began a major change to its criminal justice
system” whereby it was switching to a more adversarial-
based system (instead of mere written correspondence)
which “should streamline the Mexican judicial/criminal
justice system.”

    Although Rodriguez-Jimenez did argue that some local
police have acquiesced to threats of narco-trafficking
violence, he failed to provide any evidence beyond his own
personal speculation that he would face such acquiescence—
particularly since he does not dispute that the police
responded to the incidents that form the basis of his claim
for relief. See Zheng v. Holder, 644 F.3d 829, 835–36 (9th
Cir. 2011) (determining that speculative claims of torture do
not compel a reversal of the agency). Rodriguez-Jimenez’s
failure to establish government acquiescence negates any
potential for CAT relief, irrespective of his testimonial
inconsistencies or lack of corroboration. See Sura, 8 F.4th
at 1170 (determining that a petitioner’s “fail[ure] to establish
that any torture he may face would be caused by or with the
consent or acquiescence of the . . . government . . . . is
enough to deny deferral of removal”). Instead, Rodriguez-
Jimenez’s alleged fear of harm amounts to a fear of
generalized violence from the sicarios targeting young men
in Mexico, which cannot justify CAT relief. See Delgado-
Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (per
curiam) (“Petitioners’ generalized evidence of violence and
crime in Mexico is not particular to Petitioners and is
insufficient to meet [the more likely-than-not] standard” for
CAT relief). Because Rodriguez-Jimenez does not establish
any prejudice from the alleged BIA errors, his due process
claim fails.
16          RODRIGUEZ-JIMENEZ V. GARLAND

                    CONCLUSION

    The agency sufficiently considered Rodriguez-
Jimenez’s claim and provided an adequate rationale for its
rejection of that claim. Rodriguez-Jimenez also received
due process. We therefore deny the petition.